Citation Nr: 0910311	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-34 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
December 27, 2006, for Dependents' Educational Assistance 
(DEA) benefits under the provisions of Chapter 35, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The appellant is the spouse of the Veteran who is permanently 
and totally disabled.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board notes that additional evidence has been received, 
which was not previously considered by the RO.  Specifically, 
the Board has received a statement from the Veteran and a 
July 2004 letter from his private physician.  Although the 
appellant did not submit a waiver of the RO's initial 
consideration of the evidence, the Board notes that the 
evidence is duplicative of that already associated with the 
claims file.  Therefore, the Board will proceed with a 
decision on the issue on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  DEA eligibility was established on April 3, 1995, and the 
Veteran was notified of that determination on December 27, 
1996.  

3.  The delimiting date for the use of the DEA benefits was 
December 27, 2006.

4.  The appellant was not prevented from initiating or 
completing a chosen program of education within the 
applicable period of eligibility for DEA benefits because of 
a physical or mental disability that did not result from her 
own willful misconduct.




CONCLUSION OF LAW

The criteria for entitlement to an extension of the 
delimiting date beyond December 27, 2006, for DEA benefits 
under the provisions of Chapter 35, Title 38, United States 
Code, have not been met. 38 U.S.C.A. §§ 3501, 3512 (West 
2002); 38 C.F.R. §§ 21.3021, 21.3046, 21.3047 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In the decision below, the Board has determined that there is 
no legal entitlement to the claimed benefits as a matter of 
law.  The notice provisions and duty to assist provisions are 
not applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004).  
As the Board has denied the claim as a matter of law, the 
notice and duty to assist provisions are inapplicable. See 
e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim. 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  The 
appellant has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  Accordingly, 
it is not prejudicial for the Board to decide the issue 
without further development. Bernard v. Brown, 4 Vet. App. 
384 (1993).


Law and Analysis

The appellant seeks entitlement to extension of the 
delimiting date for educational benefits pursuant to the 
Dependents' Educational Assistance (DEA) Program under 
Chapter 35, Title 38, United States Code.  

Basic eligibility for DEA benefits is established in one of 
several ways, including being a spouse of a Veteran who has a 
permanent and total disability evaluation. 38 U.S.C.A. § 
3501(a)(1)(D) (West 2002); 38 C.F.R. § 21.3021(a)(3)(i) 
(2008).  In this case, the appellant's eligibility for DEA 
benefits derives from her status as a spouse of a permanently 
and totally disabled Veteran.  

Eligibility for such benefits extends 10 years from the date 
(as determined by the Secretary) the person becomes an 
eligible person within the meaning of 38 U.S.C.A. § 
3501(a)(1) (West 2002). 38 U.S.C.A. § 3512(b)(1)(A) (West 
2002).  The beginning date of the 10-year period of 
eligibility for a spouse of a Veteran with a permanent and 
total disability evaluation is the effective date of the 
evaluation or the date of notification of such evaluation, 
whichever is more advantageous to the spouse, if the spouse 
has not chosen another date between either of these two dates 
which has been approved by the Secretary. 38 U.S.C.A. § 
3512(b)(1)(A) (West 2002); 38 C.F.R. § 21.3046(a)(2) (2008).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) 
"was prevented from initiating or completing the chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from . . . willful misconduct;" (3) 
provides VA with any requested evidence tending to show that 
he or she was prevented from initiating or completing the 
program because of a physical or mental disability that did 
not result from the willful misconduct of the eligible 
spouse; and (4) is otherwise eligible for payment of 
educational assistance for the training pursuant to Chapter 
35. 38 C.F.R. § 21.3047(2008); see also 38 U.S.C.A. § 3512 
(b)(2) (West 2002).

It must be "clearly established" by medical evidence that 
such program of education was medically infeasible. 38 C.F.R. 
§ 21.3047(a)(2)(i) (2008).  Application for an extension must 
be made within one year after the last date of the delimiting 
period, the termination of the period of physical or mental 
disability, or October 1, 1980, whichever date is the latest. 
38 U.S.C.A. § 3512(b)(2) (West 2002).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to an extension of the delimiting 
date for DEA benefits.  DEA eligibility was established on 
April 3, 1995, and the Veteran was notified of that 
determination on December 27, 1996.  As such, the delimiting 
date for the benefit was December 27, 2006.  

The appellant has contended that the delimiting date should 
be extended beyond December 27, 2006, because she was unable 
to attend school while the Veteran underwent surgery and 
required care.  In support of her contention, the appellant 
has submitted medical evidence showing that the Veteran has 
end-stage cystic fibrosis and did undergo a bilateral 
sequential lung transplantation in May 2004.  However, there 
is no statutory or regulatory provision allowing for an 
extension of the delimiting date for such a reason.  Instead, 
the law requires that the spouse has her own disability that 
prevented her from initiating or completing her education 
program.  The Board notes that there is no evidence showing 
that the appellant's program of education was medically 
infeasible due to her own disability.

While the Board is sympathetic toward the appellant, the law 
is dispositive in this matter, and the Board is bound in its 
decisions by the statutes enacted by the Congress of the 
United States and VA regulations issued to implement those 
laws. See 38 U.S.C.A. § 7104(c). See, generally, Owings v. 
Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992) (the Board must apply "the law 
as it exists . . . .").  The Board further observes that 
"no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not 
been provided for by Congress." Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)).  As the 
law in this case is dispositive, the claim must be denied 
based on a lack of entitlement under the law. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the Board 
finds that the criteria for entitlement to an extension of 
the delimiting date beyond December 27, 2006, for DEA 
benefits have not been met.  

ORDER

An extension of the delimiting date beyond December 27, 2006, 
for DEA benefits under the provisions of Chapter 35, Title 
38, United States Code, is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


